Fourth Court of Appeals
                                San Antonio, Texas
                                    December 6, 2019

                                   No. 04-19-00231-CR

                               Patrick Thomas CHILDERS,
                                         Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                        From the County Court, Kerr County, Texas
                                 Trial Court No. A17313
                       Honorable N. Keith Williams, Judge Presiding


                                     ORDER
       The Appellant’s Motion for Extension of Time to File Reply Brief is hereby GRANTED.
The appellant’s reply brief is due on December 30, 2019.


                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of December, 2019.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ,
                                                 Clerk of Court